Application for stay of order of July 9, 1973 by Monroe County Family Court granted pending the determination of the appeal from said. order, except with respect to the provisions for the payment of Blue Cross and Blue Shield *924insurance premiums, for replacement of the living room window and for repapering the master bedroom, as to which the application is denied since those items are clearly within the provisions of the judgment of separation from which no appeal was taken and as to which no application has been made for modification.